Citation Nr: 1313833	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  07-38 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1972 to June 1972 in the U.S. Navy and from October 1972 to December 1973 and October 1975 to December 1975 in the U.S. Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

The Board notes that the February 2007 rating decision denied service connection for depression; however, because the record reflects current diagnoses of both depression and adjustment disorder, the issue on appeal has been restated as entitlement to service connection for a psychiatric disorder, claimed as depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This matter was previously remanded by the Board in September 2011, at which time it was remanded for additional development.  It has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Board's prior September 2011 remand, the agency of original jurisdiction (AOJ) was requested to obtain a copy of a Social Security Administration (SSA) decision awarding the Veteran Social Security Disability Insurance (SSDI) benefits, as well as any medical records associated with his claim for such benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998) (VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for Social Security Disability benefits).  The AOJ sent a September 2011 request to the SSA for both the SSA decision and any related records.  A copy of an October 2004 SSDI decision was received by the AOJ, but without any associated medical records.  No explanation for the absence of any associated medical records was not received.  

The United States Court of Appeals for Veterans Claims (Court) has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the present case, because the medical records associated with the award of SSDI benefits by the SSA were not received, and the absence of such records has not been explained for the record, another remand is required to address this deficiency.  The AOJ must obtain either the medical records associated with the Veteran's receipt of SSDI benefits, or a statement from the SSA confirming that such records are unavailable.  

Next, the Board notes that the Veteran had three separate periods of service, and was administratively discharged on each occasion.  He has alleged that his behavior during service was indicative of a psychiatric disorder for which he now claims service connection.  Because the Veteran's in-service behavior appears to have played a role in his service separations, his service personnel records are pertinent to his pending claim.  Thus, such records should be obtained by the AOJ and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all pertinent medical records and other documentation pertaining to any claim for disability benefits by the Veteran.  These records should be associated with the claims file.  Any negative response must be documented in the claims folder.  

2.  Request the Veteran's service personnel records from the appropriate source(s).  This request should include service personnel records from all three periods of service, with both the U.S. Navy and the U.S. Army.  Any negative responses from any agency holding such records must be documented in the claims folder.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran the full opportunity to supplement the record, readjudicate the claim for service connection for a psychiatric disorder in light of all additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

